Title: To John Adams from James Warren, 22 June 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston June 22d: 1777
     
     If any Conjecture may be formed from the Intelligence or rather reports prevailing here you may leave Philadelphia before this Letter will get there. It is said the Britons are determined at all Events to Attempt that City, and I presume the discretion and Prudence Wisdom of your Body will Induce you to decamp and retire, before the Seige Commences. If our Army is in the situation we are told it is, I wish one Side or the Other would open the Campaign. I long to hear of Enterprizes, of Battles fought and Victories gained on our side, but our Intelligence about the Army, and every thing else to the Southward is of late miserably deficient and Uncertain. Do you recollect that you on whom I principally depend (because you used to write me often and give me much Intelligence) have missed four or five posts and that in that time I have wrote you several Letters. I Intended Home Tomorrow or next day but beleive I shall wait till Thursday in hopes of Letters from you and my Other Friends. If I fail I shall be disappointed. All things remain here pretty much in the same situation as when I last wrote you. The regulateing Act has been the subject of frequent and tedious debates, and it yet remains Undetermined by the House whether to repeal, Inforce, or suspend it for A time, while the people Abroad pay very little or no regard to it. The only Notice taken of it is the Continual disputes, and Execrations that meet us in every Company. The prevailing Sentiment in the Opposition seems to be for A suspension and let it die in some sort by the Authority of Goverment A lingering death. We have now A Committee for reporting A Constitution. They have met several times, and are well Agreed as to the main points in the Connecticut Form. I Conceive the matter of Representation will be our greatest difficulty. They have Agreed on the qualification of Electors, that they should be Freemen of 21 years of Age, residents for A certain time in each Town, and such as have paid publick Taxes. I could wish that A certain degree of property had been Another, but as it is to have the Sanction of the people at large I question whether that would not render the whole Abortive, and from that principle have Conceded to it as it is. What Number of Electors is to Intitle A Town to one Representative or more is the Next question not yet settled, tho we have the Advantage of A Member of Congress on this Committee. I am never with them but I wish you was one of us. We want you much. This is A Subject of such A Magnitude, and Extent that I feel myself very Unequal to, and in want of the Judgment and wisdom of those who I have the greatest Confidence in, and Opinion of, instead of the narrow Sentiments, trite, trifling, and sometimes ludicrous Ob­servations of those whose Abilities and Judgments I despise. I Guess at your Curiosity with regard to A Certain Member and wish to Gratify it but letters have been Intercepted and may be Again you will therefore Excuse me. I hope your Next will Contain some Observations on a form of Goverment for this State. They would be seasonable at this time. We have had a Bill before us for freeing the Negroes, which is ordered to lie least if passed into An Act it should have A Bad Effect on the Union of the Colonies. A Letter to Congress on that subject was proposed and reported, but I Endeavoured to divert that, supposeing it would Embarrass, and perhaps be Attended with worse Consequences than passing the Act. All our Other Business I can now mention is of smaller Consequence and in the Common Course.
     As to News we have very little of late. There are A Number of Cruisers on our Coast who have taken divers vessels, and two days ago drove Ashore on the Back of the Cape a Brigantine belonging to this State from the West Indies with 80 bbs. powder 500 Arms, some duck and Salt &c. which they took possession of, when the Inhabitants mustered and Marched down to the Shore with A peice of Cannon, upon which they left her and Cargo which was all Except A few trifles saved. We hear Nothing lately from Manly and McNeil. It is said 8 frigates are in quest of them. I Expect they will have A Brush before they return. The Alfred remains in port, not quite Manned, Otherways ready to go to Sea. Our fleet at Providence still shut up. It is said Hopkins is determined to Attempt to get out, and it is generally beleived he will fail if he does. Some prizes are sent in. A Vessel Arrived here Yesterday in 18 days from St. Eustatia and brings An Account that the Oliver Cromwell Privateer of Philadelphia of 24 Guns was lately taken by A Sloop of War of 14. This is An Indignity that Oliver never suffered.
     I suppose you have reconsidered your Resolve for A Navy Board here. We hear Nothing of it lately. I am with great Sincerity Your Friend &c.
     My best Friend gives her regards to you. Please to Inform M. Gerry that the Ship Expected from Bilboa is not yet arrived.
    